DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed 5/10/2021 is acknowledged.   Claims 1, 3, 16 and 18 have been amended.  Claims 1-30 are pending.  All of the amendment and arguments have been thoroughly reviewed and considered.   Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.   
This action is made Final.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Previous Rejections
2.	Status of rejections are as follows:
(a)	The objection to the specification is withdrawn-in-part for the trademark terms QIAMP, QIBIT AND TRUSEQ but maintained for the terms “Agilent” and “Qiagen”.
(b)	The claim rejection under 35 USC 112(b) is withdrawn in view of Applicant’s amendment of the claims.
(c)	The double patenting rejection is withdrawn for arguments based on US Patent 17/068710 in lieu of Applicant’s amendment and arguments at page 7.   The double patenting rejection is maintained for arguments based on US Patent 10894974 and US patent applications 16/711892 and 17/069535.
 (e)	The claim rejection under 35 USC 103 directed to claims 1-11, 13-27 and 30 as being unpatentable over Schmitt et al. (US 9,752,188) in view of Deciu et al. (US 2013/0288244; effective filing date 3/14/13), and further in view of Sacko et al. (US 2010/0264331) is withdrawn in view of Applicant’s arguments and amendments of the prima facie case of obviousness.
Specification
3.	The disclosure is objected to because of the following informalities: 
(a)	The use of the terms “Qiagen” and “Agilent DNA kit” at e.g., para. [0227], which are trade names or a marks used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
	Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	Appropriate correction is required.
Response to Arguments
4.	Applicant does not traverse the rejection.  However a trademark search of the terms “Agilent” and Qiagen” on the USPTO Trademark Electronic Search System (TESS) confirms that both terminologies are “live” trade names associated with their products.   According to MPEP 608.01(v) and form paragraph 6.20, the trade names should be capitalized wherever it appears and be accompanied by the generic terminology.   The rejection is maintained. 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


7.	Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US Patent 10,894,974 B2 (US application US ‘974 used interchangeably herein).  
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F. 2d 887, 225 USPQ 645 (fed. Cir. 1985).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of the instant invention and claims 1-29 of US Patent ‘974 are drawn to a method steps for preparing a population of cell free nucleic acids (cfDNA) from a bodily sample of a subject for sequencing, the method comprising the steps of a tagging a plurality of cell free nucleic acid molecules by ligating molecule 
	As the court stated in In re Goodman, 29 USPQ2d 2010 (CAFC 1993)"a second application-- "containing a broader claim, more generical in its character than the specific claim in the prior patent"--typically cannot support an independent valid patent.  Miller, 151, U.S. at 198; See Stanley, 214 F.2d at 153.   Thus, the generic invention, as noted above is "anticipated" by the species of the patented invention.  Cf., Titanium metal corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claims).  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generical application. "In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354".

8.	Claims 1-11, 13, 16-27 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-47 and 49 of US Patent application 16/711892 (US application US‘892 used interchangeably herein).  
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F. 2d 887, 225 USPQ 645 (fed. Cir. 1985).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims 1-11, 13, 16-27 and 30 of the instant invention and the claims 31-47 and 49 US Patent application ‘892 are drawn to method steps for sequencing polynucleotides of cell free nucleic acids (cfDNA) from a bodily sample of a subject, the method comprising the steps of a tagging a plurality of cell free nucleic acid molecules by ligating molecule barcodes to generate tagged parent polynucleotide, wherein the ligating comprises using more than a 10X molar  excess of molecular barcodes, wherein at least 20% of the cfDNA, amplifying a plurality of the tagged parent polynucleotides to generate progeny  polynucleotides and selectively enriching the progeny polynucleotides for regions of interest and sequencing the amplified progeny polynucleotide.   The claims 1-11, 13, 16-27 and 30 of the instant invention embodies the limitations of the claims 31-47 and 49 of US Patent application ‘892.  The claims 1-11, 13, 16-27 and 30 of the instant invention and the claims 31-47 and 49 of US Patent application ‘892 falls within the scope of each other and vary slightly in wording. 
	As the court stated in In re Goodman, 29 USPQ2d 2010 (CAFC 1993)"a second application-- "containing a broader claim, more generical in its character than the specific claim in the prior patent"--typically cannot support an independent valid patent.  Miller, 151, U.S. at 198; See Stanley, 214 F.2d at 153.   Thus, the generic invention, as noted above is "anticipated" by the species of the patented invention.  Cf., Titanium metal corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claims).  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generical application. "In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354".
9.	Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US Patent application 17/069535 (US application US‘535 used interchangeably herein).  
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F. 2d 887, 225 USPQ 645 (fed. Cir. 1985).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims 1-30 of the instant invention and the claims 1-30 US  method for preparing a population of cell-free deoxyribonucleic acid (cfDNA) molecules for sequencing, the method comprising:(a) ligating adaptors to a plurality of the cfDNA molecules so at least 20% of the cfDNA molecules in the population of cfDNA molecules are attached to the adaptors at both ends of the cfDNA molecules, wherein the ligating comprises using more than a l0X molar excess of the adaptors as compared to the cfDNA molecules, thereby generating adaptor-linked parent polynucleotides; (b) amplifying a plurality of the adaptor-linked parent polynucleotides to generate progeny polynucleotides; and (c) selectively enriching the progeny polynucleotides for regions of interest.
	The claims 1-30 of the instant invention embodies the limitations of the claims1-30 of US Patent application ‘535.  The claims 1-30 of the instant invention and the claims 1-30 of US Patent application ‘535 falls within the scope of each other and vary slightly in wording. 
	As the court stated in In re Goodman, 29 USPQ2d 2010 (CAFC 1993)"a second application-- "containing a broader claim, more generical in its character than the specific claim in the prior patent"--typically cannot support an independent valid patent.  Miller, 151, U.S. at 198; See Stanley, 214 F.2d at 153.   Thus, the generic invention, as noted above is "anticipated" by the species of the patented invention.  Cf., Titanium metal corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claims).  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generical application. "In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354".
Response to Arguments
10.	Applicant traverses the rejection on the grounds that a terminal disclaimer will be filed upon an indication of allowability.
11.   	All of the arguments have been thoroughly reviewed and considered but not found persuasive because the amendment to the claims does not obviate the double patenting rejections.  A proper terminal disclaimer is required to overcome the double patenting rejections noted above.  
Conclusion
12.	No claims are allowed.  However the claims have not been rejected under prior art.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637